United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                         No. 04-40997, c/w
                     Nos. 04-41045 & 04-41610
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JERRY W. WILLIAMS,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:00-CR-53-RAS-ALL
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jerry W. Williams has appealed the district court’s order

modifying the conditions of his supervised release to require his

placement in a community corrections center.    Williams has also

appealed the district court’s orders denying his motions for

statewide travel authorization during the 2004–05 holiday season

and to have grand jury proceedings unsealed and transcribed and

to unseal and transcribe all records.   These three appeals have

been consolidated.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 04-40997 c/w
                     Nos. 04-41045 & 04-41610
                                -2-

     Williams’s appointed counsel, the Federal Public Defender,

has moved for leave to withdraw, pursuant to Anders v. State of

California, 386 U.S. 738 (1967), asserting that the appeal from

the modification of the conditions of Williams’s supervised

release presents no nonfrivolous issue.   Williams has filed a

response to the motion.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   After this appeal was filed, Williams’s supervision

was revoked on the basis of new and continuing violations of the

conditions of his supervised release and he has been sentenced to

an additional term of imprisonment with no further supervision.

Because Williams is no longer under supervision and will not be

subject to supervision after he has served his additional term of

imprisonment, the appeals from the orders modifying the

conditions of his supervised release and denying Williams’s

request for leave to travel out of state are moot.   See Spencer

v. Kemna, 523 U.S. 1, 7–14 (1998).   The motions to have grand

jury proceedings unsealed and transcribed, and to unseal and

transcribe all records were predicated on the reinstatement of

Williams’s then pending appeal in United States v. Williams, No.

04-40136 (5th Cir. July 22, 2005) (unpublished).   Because that

appeal has been decided, the appeal from the order denying those

motions is moot.
                         No. 04-40997 c/w
                     Nos. 04-41045 & 04-41610
                                -3-

     Because the consolidated appeals are moot, this court lacks

jurisdiction.   Counsel’s motion to withdraw is DENIED AS

UNNECESSARY and the appeal is DISMISSED.